[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT             FILED
                            ___________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 08-12452                        JANUARY 16, 2009
                            ____________________________                THOMAS K. KAHN
                                                                            CLERK
                         D.C. Docket No. 06-01885-CV-TWT-1


HOLLY A. PARKS,

                                                           Plaintiff-Appellant,

                                            versus


LURITA A. DOAN,
Administrator, General Services Administration,

                                                           Defendant-Appellee.

                             ____________________________

                      Appeal from the United States District Court
                           for the Northern District of Georgia
                           _____________________________

                                     (January 16, 2009)


Before WILSON and COX, Circuit Judges, and Albritton,* District
Judge.

       *
        Honorable W. Harold Albritton, III, United States District Judge for the Middle District
of Alabama, sitting by designation.
PER CURIAM:

      The Plaintiff, Holly A. Parks, appeals the district court’s order granting the

Defendant Lurita Doan’s motion for summary judgment. After a thorough de

novo review and consideration of the record, the parties’ briefs, and the oral

arguments of counsel, we find that Parks has failed to demonstrate any genuine

issue of material fact. We further find that Doan is entitled to judgment based on

the facts before the court. Thus, we affirm the district court’s grant of summary

judgment in favor of Doan.

      AFFIRMED.




                                          2